                 Case 1:17-cv-04275-RPK-RML Document 274-26 Filed 07/01/20 Page 1 of 6 PageID #: 8023

                                                    Allstate Ins. Co., et al. v. Avetisyan, et al.
                                       Exhibit 23 - Payments Made to Medical Equipments Service, Inc.

 Claim      Patient Check
                                 Amount                        Payee                     Post Date                     Plaintiff
Number      Initials Number
143579688    I.S.    612206699   $1,108.30         Medical Equipments Service Inc        5/23/2011               Allstate Insurance Co.
170506975    G.R.    141253035    $563.43          Medical Equipments Service Inc        11/4/2013               Allstate Insurance Co.
170506975    J.R.    611875196    $409.00          Medical Equipments Service Inc        11/12/2010              Allstate Insurance Co.
171999310    A.N.    611878540    $409.00          Medical Equipments Service Inc        11/15/2010     Allstate Property and Casualty Ins. Co.
171999310    A.N.    612009110   $1,154.00         Medical Equipments Service Inc        1/27/2011      Allstate Property and Casualty Ins. Co.
172582990    F.T.    611869498    $409.00          Medical Equipments Service Inc        11/10/2010     Allstate Property and Casualty Ins. Co.
172910234    J.C.    611900446    $409.00          Medical Equipments Service Inc        11/26/2010     Allstate Property and Casualty Ins. Co.
173582453    J.D.    611968079    $409.00          Medical Equipments Service Inc         1/4/2011      Allstate Property and Casualty Ins. Co.
174776393   S.K.S.   611858987    $117.93          Medical Equipments Service Inc        11/4/2010      Allstate Property and Casualty Ins. Co.
174776393   S.K.S.   120977529   $2,590.41         Medical Equipments Service Inc        11/29/2013     Allstate Property and Casualty Ins. Co.
175607126    M.P.    640694542    $401.43          Medical Equipments Service Inc        11/15/2010              Allstate Indemnity Co.
175607126    M.P.    640706251    $409.00          Medical Equipments Service Inc        12/6/2010               Allstate Indemnity Co.
175607126    M.P.    640706248   $1,145.70         Medical Equipments Service Inc        12/6/2010               Allstate Indemnity Co.
175666189    M.J.    117618622   $1,769.32         Medical Equipments Service Inc        8/22/2011      Allstate Property and Casualty Ins. Co.
175786946   W.C.     611849571    $22.04           Medical Equipments Service Inc        10/29/2010     Allstate Property and Casualty Ins. Co.
175786946   W.C.     611849572    $740.43          Medical Equipments Service Inc        10/29/2010     Allstate Property and Casualty Ins. Co.
175786946   W.C.     611923978    $407.00          Medical Equipments Service Inc        12/9/2010      Allstate Property and Casualty Ins. Co.
175786946   W.C.     611923979    $409.00          Medical Equipments Service Inc        12/9/2010      Allstate Property and Casualty Ins. Co.
175786946   W.C.     127674407    $191.67          Medical Equipments Service Inc         1/3/2012      Allstate Property and Casualty Ins. Co.
175821610    A.S.    611872274    $568.43          Medical Equipments Service Inc        11/11/2010              Allstate Insurance Co.
175821610    A.S.    117618623   $1,756.82         Medical Equipments Service Inc        8/22/2011               Allstate Insurance Co.
175821610    D.S.    611872275    $498.43          Medical Equipments Service Inc        11/11/2010              Allstate Insurance Co.
175821610    D.S.    171003353   $1,750.56         Medical Equipments Service Inc        9/16/2011               Allstate Insurance Co.
176004307    C.F.    611898923    $497.43          Medical Equipments Service Inc        11/24/2010              Allstate Insurance Co.
176004307    C.F.    117618624   $1,750.56         Medical Equipments Service Inc        8/22/2011               Allstate Insurance Co.
176294940   G.M.J.   611919160    $409.00          Medical Equipments Service Inc        12/7/2010               Allstate Insurance Co.
176294940   G.M.J.   611919161   $1,154.00         Medical Equipments Service Inc        12/7/2010               Allstate Insurance Co.
176588903    R.G.    611943536    $409.00          Medical Equipments Service Inc        12/21/2010              Allstate Insurance Co.
176775559    V.K.    611877232    $189.00          Medical Equipments Service Inc        11/15/2010              Allstate Insurance Co.
176775559    V.K.    611877233    $498.43          Medical Equipments Service Inc        11/15/2010              Allstate Insurance Co.


                                                                   1 of 6                                                              Exhibit 23
              Case 1:17-cv-04275-RPK-RML Document 274-26 Filed 07/01/20 Page 2 of 6 PageID #: 8024

                                                Allstate Ins. Co., et al. v. Avetisyan, et al.
                                   Exhibit 23 - Payments Made to Medical Equipments Service, Inc.

 Claim   Patient Check
                             Amount                        Payee                     Post Date                     Plaintiff
Number   Initials Number
176775559 V.K.   611968535    $409.00          Medical Equipments Service Inc         1/4/2011               Allstate Insurance Co.
176775559 V.K.   611968536   $1,113.91         Medical Equipments Service Inc         1/4/2011               Allstate Insurance Co.
177098208 T.U.   611876579    $189.00          Medical Equipments Service Inc        11/15/2010     Allstate Property and Casualty Ins. Co.
177098208 T.U.   611876585    $498.43          Medical Equipments Service Inc        11/15/2010     Allstate Property and Casualty Ins. Co.
177098208 T.U.   611943589   $1,154.00         Medical Equipments Service Inc        12/21/2010     Allstate Property and Casualty Ins. Co.
177098208 T.U.   612018478    $409.00          Medical Equipments Service Inc         2/2/2011      Allstate Property and Casualty Ins. Co.
177192713 T.B.   611986400    $409.00          Medical Equipments Service Inc        1/14/2011      Allstate Property and Casualty Ins. Co.
177261377 M.A.   611843337    $498.43          Medical Equipments Service Inc        10/26/2010     Allstate Property and Casualty Ins. Co.
177382405 R.N.   611941457    $189.00          Medical Equipments Service Inc        12/20/2010     Allstate Property and Casualty Ins. Co.
177382405 R.N.   611941458    $498.43          Medical Equipments Service Inc        12/20/2010     Allstate Property and Casualty Ins. Co.
177382405 R.N.   611974859   $1,154.00         Medical Equipments Service Inc         1/7/2011      Allstate Property and Casualty Ins. Co.
177382405 R.N.   611978006    $409.00          Medical Equipments Service Inc        1/10/2011      Allstate Property and Casualty Ins. Co.
177557238 D.B.   611868051    $716.87          Medical Equipments Service Inc        11/9/2010      Allstate Property and Casualty Ins. Co.
177557238 D.B.   611916645    $409.00          Medical Equipments Service Inc        12/6/2010      Allstate Property and Casualty Ins. Co.
177557238 D.B.   611916646   $1,154.00         Medical Equipments Service Inc        12/6/2010      Allstate Property and Casualty Ins. Co.
177596326 G.H.   611895624    $841.87          Medical Equipments Service Inc        11/23/2010     Allstate Property and Casualty Ins. Co.
178133112 D.K.   611877721    $401.43          Medical Equipments Service Inc        11/15/2010     Allstate Property and Casualty Ins. Co.
178217030 F.A.   611856226    $447.87          Medical Equipments Service Inc        11/2/2010      Allstate Property and Casualty Ins. Co.
178217030 F.A.   611914560    $205.00          Medical Equipments Service Inc        12/6/2010      Allstate Property and Casualty Ins. Co.
178217030 F.A.   127917589   $1,234.54         Medical Equipments Service Inc        11/5/2013      Allstate Property and Casualty Ins. Co.
178217030 Y.R.   611857833    $351.30          Medical Equipments Service Inc        11/3/2010      Allstate Property and Casualty Ins. Co.
178217030 Y.R.   120932375    $160.81          Medical Equipments Service Inc        7/22/2013      Allstate Property and Casualty Ins. Co.
178224192 R.B.   195032261   $1,240.64         Medical Equipments Service Inc         7/2/2013               Allstate Insurance Co.
178656351 M.S.   611883756    $96.00           Medical Equipments Service Inc        11/17/2010     Allstate Property and Casualty Ins. Co.
178656351 M.S.   611884972    $498.43          Medical Equipments Service Inc        11/18/2010     Allstate Property and Casualty Ins. Co.
178723474 C.S.   611949149    $56.93           Medical Equipments Service Inc        12/23/2010              Allstate Insurance Co.
179363502 J.W.   611963650    $544.87          Medical Equipments Service Inc         1/3/2011               Allstate Insurance Co.
179363502 L.L.   611960512    $142.44          Medical Equipments Service Inc         1/3/2011               Allstate Insurance Co.
179363502 L.L.   611960513    $498.43          Medical Equipments Service Inc         1/3/2011               Allstate Insurance Co.
179368436 A.S.   611936018    $620.87          Medical Equipments Service Inc        12/16/2010              Allstate Insurance Co.


                                                               2 of 6                                                              Exhibit 23
              Case 1:17-cv-04275-RPK-RML Document 274-26 Filed 07/01/20 Page 3 of 6 PageID #: 8025

                                              Allstate Ins. Co., et al. v. Avetisyan, et al.
                                 Exhibit 23 - Payments Made to Medical Equipments Service, Inc.

 Claim   Patient Check
                           Amount                        Payee                     Post Date                     Plaintiff
Number   Initials Number
179588973 R.H. 611959601    $189.00          Medical Equipments Service Inc        12/30/2010     Allstate Property and Casualty Ins. Co.
179588973 R.H. 611959602    $498.43          Medical Equipments Service Inc        12/30/2010     Allstate Property and Casualty Ins. Co.
179588973 R.H. 131009732   $2,259.06         Medical Equipments Service Inc        11/7/2013      Allstate Property and Casualty Ins. Co.
179623540 M.K. 611932531    $498.43          Medical Equipments Service Inc        12/14/2010              Allstate Insurance Co.
179623540 M.K. 107991404   $1,636.71         Medical Equipments Service Inc         5/6/2014               Allstate Insurance Co.
179946446 N.D. 611991229    $409.00          Medical Equipments Service Inc        1/18/2011               Allstate Insurance Co.
179946446 N.D. 611991230   $1,154.00         Medical Equipments Service Inc        1/18/2011               Allstate Insurance Co.
179998461 N.S. 612015651    $544.87          Medical Equipments Service Inc         2/1/2011               Allstate Insurance Co.
180003725 A.J. 612137145    $409.00          Medical Equipments Service Inc        4/12/2011      Allstate Property and Casualty Ins. Co.
180092587 N.P. 612091341    $477.50          Medical Equipments Service Inc        3/16/2011      Allstate Property and Casualty Ins. Co.
180104977 I.H. 187951113    $751.93          Medical Equipments Service Inc        12/20/2011              Allstate Insurance Co.
180186009 N.C. 611988433    $664.43          Medical Equipments Service Inc        1/17/2011      Allstate Property and Casualty Ins. Co.
180186009 N.C. 611992185   $1,563.00         Medical Equipments Service Inc        1/18/2011      Allstate Property and Casualty Ins. Co.
180376626 R.L. 611953118    $192.93          Medical Equipments Service Inc        12/28/2010              Allstate Insurance Co.
180376626 R.L. 612006661    $407.00          Medical Equipments Service Inc        1/26/2011               Allstate Insurance Co.
180554271 A.Z. 681546051   $1,154.00         Medical Equipments Service Inc        2/17/2011      Allstate Property and Casualty Ins. Co.
180554271 A.Z. 681546054    $409.00          Medical Equipments Service Inc        2/17/2011      Allstate Property and Casualty Ins. Co.
180828915 C.B. 611990519    $409.00          Medical Equipments Service Inc        1/18/2011      Allstate Property and Casualty Ins. Co.
180828915 C.B. 611990520   $1,154.00         Medical Equipments Service Inc        1/18/2011      Allstate Property and Casualty Ins. Co.
180828915 Z.S. 611991846    $409.00          Medical Equipments Service Inc        1/18/2011      Allstate Property and Casualty Ins. Co.
180828915 Z.S. 611991847   $1,154.00         Medical Equipments Service Inc        1/18/2011      Allstate Property and Casualty Ins. Co.
180908246 R.K. 612053031    $409.00          Medical Equipments Service Inc        2/23/2011               Allstate Insurance Co.
181135013 T.R. 611997984    $189.00          Medical Equipments Service Inc        1/21/2011      Allstate Property and Casualty Ins. Co.
181135013 T.R. 612000250    $390.43          Medical Equipments Service Inc        1/24/2011      Allstate Property and Casualty Ins. Co.
181135013 T.R. 612058967    $409.00          Medical Equipments Service Inc        2/28/2011      Allstate Property and Casualty Ins. Co.
181135013 T.R. 612058968   $1,154.00         Medical Equipments Service Inc        2/28/2011      Allstate Property and Casualty Ins. Co.
181135013 T.R. 612069205    $108.00          Medical Equipments Service Inc         3/4/2011      Allstate Property and Casualty Ins. Co.
181234493 L.B. 611964191    $117.93          Medical Equipments Service Inc         1/3/2011      Allstate Property and Casualty Ins. Co.
181234493 L.B. 612059927    $409.00          Medical Equipments Service Inc        2/28/2011      Allstate Property and Casualty Ins. Co.
181234493 L.B. 612059930   $1,154.00         Medical Equipments Service Inc        2/28/2011      Allstate Property and Casualty Ins. Co.


                                                             3 of 6                                                              Exhibit 23
                 Case 1:17-cv-04275-RPK-RML Document 274-26 Filed 07/01/20 Page 4 of 6 PageID #: 8026

                                                   Allstate Ins. Co., et al. v. Avetisyan, et al.
                                      Exhibit 23 - Payments Made to Medical Equipments Service, Inc.

 Claim      Patient Check
                                Amount                        Payee                     Post Date                     Plaintiff
Number      Initials Number
181236357   R.M.    612063874    $409.00          Medical Equipments Service Inc         3/1/2011      Allstate Property and Casualty Ins. Co.
181518341   D.S.    612003021    $498.43          Medical Equipments Service Inc        1/25/2011               Allstate Insurance Co.
181648964   C.M.    611976870    $205.50          Medical Equipments Service Inc        1/10/2011      Allstate Property and Casualty Ins. Co.
181648964   C.M.    611976872    $419.37          Medical Equipments Service Inc        1/10/2011      Allstate Property and Casualty Ins. Co.
181648964   C.M.    612054863   $1,108.00         Medical Equipments Service Inc        2/24/2011      Allstate Property and Casualty Ins. Co.
181648964   C.M.    612068367    $409.00          Medical Equipments Service Inc         3/3/2011      Allstate Property and Casualty Ins. Co.
181648964   M.T.    611976869    $205.50          Medical Equipments Service Inc        1/10/2011      Allstate Property and Casualty Ins. Co.
181648964   M.T.    611976873    $292.93          Medical Equipments Service Inc        1/10/2011      Allstate Property and Casualty Ins. Co.
181648964   M.T.    612088694    $409.00          Medical Equipments Service Inc        3/15/2011      Allstate Property and Casualty Ins. Co.
181648964   M.T.    141377463    $724.20          Medical Equipments Service Inc        10/13/2014     Allstate Property and Casualty Ins. Co.
181677287   D.P.    612003483    $498.43          Medical Equipments Service Inc        1/25/2011               Allstate Insurance Co.
181677287   F.P.    611996517    $498.43          Medical Equipments Service Inc        1/20/2011               Allstate Insurance Co.
181698282   D.G.    640719936    $594.43          Medical Equipments Service Inc        12/30/2010              Allstate Indemnity Co.
181698282   D.G.    134852736   $2,145.48         Medical Equipments Service Inc         6/5/2013               Allstate Indemnity Co.
182537175   F.M.    611980148    $481.43          Medical Equipments Service Inc        1/11/2011      Allstate Property and Casualty Ins. Co.
182537175   F.M.    137941383   $2,426.82         Medical Equipments Service Inc        12/17/2013     Allstate Property and Casualty Ins. Co.
183042258   T.P.    612058172    $205.00          Medical Equipments Service Inc        2/25/2011      Allstate Property and Casualty Ins. Co.
183042258   T.P.    104937841   $1,951.90         Medical Equipments Service Inc        9/23/2013      Allstate Property and Casualty Ins. Co.
183220292   E.S.    611947038    $398.74          Medical Equipments Service Inc        12/22/2010              Allstate Insurance Co.
183220292   E.S.    612048262    $205.00          Medical Equipments Service Inc        2/21/2011               Allstate Insurance Co.
183220292   E.S.    175077038   $1,769.02         Medical Equipments Service Inc         8/6/2013               Allstate Insurance Co.
183384130   M.M.    612039452    $22.04           Medical Equipments Service Inc        2/15/2011      Allstate Property and Casualty Ins. Co.
183384130   M.M.    612039453    $498.43          Medical Equipments Service Inc        2/15/2011      Allstate Property and Casualty Ins. Co.
183384130   M.M.    198100934   $1,312.29         Medical Equipments Service Inc        4/29/2013      Allstate Property and Casualty Ins. Co.
187754972    S.I.   611975981    $498.43          Medical Equipments Service Inc         1/7/2011      Allstate Property and Casualty Ins. Co.
187754972    S.I.   148574387   $3,676.18         Medical Equipments Service Inc        10/20/2016     Allstate Property and Casualty Ins. Co.
188630404   V.M.    612048295    $498.43          Medical Equipments Service Inc        2/21/2011      Allstate Property and Casualty Ins. Co.
188630404   V.M.    612116551    $409.00          Medical Equipments Service Inc        3/30/2011      Allstate Property and Casualty Ins. Co.
188630404   V.M.    612117010   $1,154.00         Medical Equipments Service Inc        3/31/2011      Allstate Property and Casualty Ins. Co.
189290117   E.S.    612134491    $596.69          Medical Equipments Service Inc        4/11/2011      Allstate Property and Casualty Ins. Co.


                                                                  4 of 6                                                              Exhibit 23
                 Case 1:17-cv-04275-RPK-RML Document 274-26 Filed 07/01/20 Page 5 of 6 PageID #: 8027

                                                    Allstate Ins. Co., et al. v. Avetisyan, et al.
                                       Exhibit 23 - Payments Made to Medical Equipments Service, Inc.

 Claim      Patient Check
                                 Amount                        Payee                     Post Date                     Plaintiff
Number      Initials Number
189290117    E.S.    612198639   $1,517.00         Medical Equipments Service Inc        5/19/2011      Allstate Property and Casualty Ins. Co.
189690786    M.C.    612130436    $450.69          Medical Equipments Service Inc         4/7/2011      Allstate Property and Casualty Ins. Co.
189690786    M.C.    178581398   $3,480.28         Medical Equipments Service Inc        11/21/2016     Allstate Property and Casualty Ins. Co.
192214970    I.A.    612170197    $117.93          Medical Equipments Service Inc        4/29/2011      Allstate Property and Casualty Ins. Co.
194415873    V.A.    612204501    $450.69          Medical Equipments Service Inc        5/23/2011      Allstate Property and Casualty Ins. Co.
194415873    V.A.    612256244    $205.00          Medical Equipments Service Inc        6/23/2011      Allstate Property and Casualty Ins. Co.
194537783   K.M.     612203452    $671.13          Medical Equipments Service Inc        5/21/2011               Allstate Insurance Co.
195862255    S.P.    612230584   $1,154.00         Medical Equipments Service Inc         6/8/2011      Allstate Property and Casualty Ins. Co.
195862255    S.P.    612230585    $409.00          Medical Equipments Service Inc         6/8/2011      Allstate Property and Casualty Ins. Co.
196461891    A.K.    612209292    $20.93           Medical Equipments Service Inc        5/25/2011      Allstate Property and Casualty Ins. Co.
196461891    A.K.    612307427   $1,108.00         Medical Equipments Service Inc        7/28/2011      Allstate Property and Casualty Ins. Co.
196461891    A.K.    612307428    $409.00          Medical Equipments Service Inc        7/28/2011      Allstate Property and Casualty Ins. Co.
196461891    A.K.    131111580    $731.32          Medical Equipments Service Inc        9/12/2014      Allstate Property and Casualty Ins. Co.
196461891    F.I.    612197302    $450.69          Medical Equipments Service Inc        5/18/2011      Allstate Property and Casualty Ins. Co.
196461891    F.I.    612307425    $409.00          Medical Equipments Service Inc        7/28/2011      Allstate Property and Casualty Ins. Co.
196461891    F.I.    612307426   $1,108.00         Medical Equipments Service Inc        7/28/2011      Allstate Property and Casualty Ins. Co.
197780455    S.P.    612192028    $342.69          Medical Equipments Service Inc        5/13/2011      Allstate Property and Casualty Ins. Co.
362861601    Y.A.    613955414    $337.00          Medical Equipments Service Inc        7/30/2015        Allstate Fire and Casualty Ins. Co.
363380940   W.B.     613962119    $337.00          Medical Equipments Service Inc         8/6/2015        Allstate Fire and Casualty Ins. Co.
369158142   P.L.N.   613972772    $337.00          Medical Equipments Service Inc        8/19/2015        Allstate Fire and Casualty Ins. Co.
370811663    K.B.    613965159    $337.00          Medical Equipments Service Inc        8/11/2015               Allstate Insurance Co.
375170644    L.A.    614023617    $337.00          Medical Equipments Service Inc        10/13/2015     Allstate Property and Casualty Ins. Co.
375170644    M.R.    614023630    $337.00          Medical Equipments Service Inc        10/13/2015     Allstate Property and Casualty Ins. Co.
376459327    R.G.    614107863    $354.07          Medical Equipments Service Inc        1/11/2016        Allstate Fire and Casualty Ins. Co.
377476239    L.C.    614035710    $337.00          Medical Equipments Service Inc        10/26/2015       Allstate Fire and Casualty Ins. Co.
378261168    T.P.    614074844    $409.00          Medical Equipments Service Inc        12/8/2015      Allstate Property and Casualty Ins. Co.
384873782    N.R.    641946376    $474.71          Medical Equipments Service Inc        9/22/2016        Allstate Fire and Casualty Ins. Co.
384873782    N.R.    641950425    $595.11          Medical Equipments Service Inc        9/28/2016        Allstate Fire and Casualty Ins. Co.
385015565    E.S.    614124221    $409.00          Medical Equipments Service Inc        1/28/2016        Allstate Fire and Casualty Ins. Co.
385891956   K.W.     614224474    $409.00          Medical Equipments Service Inc         5/6/2016        Allstate Fire and Casualty Ins. Co.


                                                                   5 of 6                                                              Exhibit 23
              Case 1:17-cv-04275-RPK-RML Document 274-26 Filed 07/01/20 Page 6 of 6 PageID #: 8028

                                              Allstate Ins. Co., et al. v. Avetisyan, et al.
                                 Exhibit 23 - Payments Made to Medical Equipments Service, Inc.

 Claim   Patient Check
                           Amount                        Payee                     Post Date                     Plaintiff
Number   Initials Number
385976824 P.D. 614110267    $409.00          Medical Equipments Service Inc        1/13/2016               Allstate Insurance Co.
388846479 S.L. 614181298    $409.00          Medical Equipments Service Inc        3/25/2016        Allstate Fire and Casualty Ins. Co.
391445368 B.C. 614148786    $409.00          Medical Equipments Service Inc        2/23/2016        Allstate Fire and Casualty Ins. Co.
391537313 J.C. 614144354    $409.00          Medical Equipments Service Inc        2/18/2016        Allstate Fire and Casualty Ins. Co.
397246497 S.M. 614326355    $416.09          Medical Equipments Service Inc        8/25/2016        Allstate Fire and Casualty Ins. Co.
399045079 S.P. 641901799    $420.18          Medical Equipments Service Inc         7/7/2016               Allstate Indemnity Co.
404014201 E.R. 614261844    $409.00          Medical Equipments Service Inc        6/15/2016        Allstate Fire and Casualty Ins. Co.
404324402 S.L. 614218796    $409.00          Medical Equipments Service Inc         5/2/2016        Allstate Fire and Casualty Ins. Co.
404324402 S.L. 614224616    $502.63          Medical Equipments Service Inc         5/6/2016        Allstate Fire and Casualty Ins. Co.
405235540 K.W. 614251732    $409.00          Medical Equipments Service Inc         6/6/2016               Allstate Insurance Co.
405581117 C.K. 614228941    $409.00          Medical Equipments Service Inc        5/11/2016        Allstate Fire and Casualty Ins. Co.
407146448 M.J. 614282265    $409.00          Medical Equipments Service Inc         7/8/2016               Allstate Insurance Co.
409288560 K.G. 614308077    $409.00          Medical Equipments Service Inc         8/5/2016               Allstate Insurance Co.
427157185 N.O. 642039196    $502.63          Medical Equipments Service Inc        2/27/2017        Allstate Fire and Casualty Ins. Co.
430320846 E.V. 614501001   $1,185.19         Medical Equipments Service Inc        2/24/2017      Allstate Property and Casualty Ins. Co.
433226065 F.F. 614479977    $409.00          Medical Equipments Service Inc         2/3/2017               Allstate Insurance Co.
435703822 A.P. 614465950    $915.06          Medical Equipments Service Inc        1/20/2017      Allstate Property and Casualty Ins. Co.
436218143 J.C. 614473147    $662.52          Medical Equipments Service Inc        1/27/2017               Allstate Indemnity Co.
998183858 N.T. 614477748    $818.13          Medical Equipments Service Inc         2/2/2017               Allstate Insurance Co.




                                                             6 of 6                                                              Exhibit 23
